Per Curiam :
As between the poor district of Lock Haven and B. J. Crowley, the indenture of March 29, 1884, was a contract for the maintenance of Clara Hoffman, the pauper; and to enforce this there was incorporated a clause of indemnity, of which none but the said district could avail itself. We must, therefore, agree with the court below that this is not such an apprenticeship as, under the act of assembly, is sufficient to create a new settlement.
The order of the Quarter Sessions is affirmed.